Citation Nr: 0916250	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  01-04 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with degenerative changes and disc 
herniation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) continuing the 10 percent 
rating assigned for the service connected lumbosacral strain.  
The Board notes that in a June 2008 decision, the evaluation 
of the Veteran's lumbosacral strain was increased to 40 
percent effective June 16, 2003, the date of receipt of the 
claim for an increased rating.  As a higher schedular 
evaluation for this disability is possible, the issue remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In a November 2008 statement, the Veteran appears to be 
raising a claim for an increased rating for his service-
connected residuals of a shell fragment to his scalp.  He 
also appears to want to re-open his claims for service 
connection for hypertension and migraine headaches.  
Additionally, in correspondence dated March 2009, he requests 
that his claims file be transferred to the RO in St. 
Petersburg, Florida.  The Board refers these matters to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
September 2004.

In correspondence dated March 2009, the Veteran requested a 
hearing before a member of the Board at his local RO.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  Therefore, additional action is 
required in this case to provide the Veteran a personal 
hearing.

Accordingly, this case is REMANDED for the following:

After his file is transferred to the 
jurisdiction of the St. Petersburg, 
Florida, VARO, the Veteran should be 
scheduled for a travel board hearing as 
soon as it may be feasible.  He should be 
properly notified of the particulars 
regarding the scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


